           Case 4:17-cv-00864-JEJ Document 72 Filed 02/27/20 Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. STONE AND DEBORAH :                 No. 4:17-CV-0864
L. STONE,                        :
                      Plaintiffs :
                                 :            Honorable John Jones, III
              v.                 :
                                 :            Electronically Filed Document
SHAWN WALTMAN, JAMES             :
WOOL, CORRECT CARE               :
SOLUTIONS,LLC, LESLIE BLAIR-     :
MORRISON, WENDY NICHOLAS,        :
WILLIAM FRANTZ, JOHN             :
WETZEL, MICHAEL SHIREY,          :
AARON BIICHLE, ROBERT            :
SMITH, TYREE C. BLOCKER,         :
CHELSEY CAMP and CHERYL          :
BASKERVILLE,                     :
                    Defendants :              Complaint Filed 5/16/17

                DEFENDANTS’ STATEMENT OF UNDISPUTED
                          MATERIAL FACTS
      1.      Plaintiff Doctor Donald Stone (“Stone”) was a physician employed by

Correct Care Solutions (“CCS”) and contracted to work at SCI Muncy. Amended

Complaint, ¶22.

      2.      Stone was not an employee of the Department or SCI Muncy. Stone1, 14:

25-15: 3; 16: 11-19.




1
  “Stone” refers to the deposition of Donald Stone, a true and correct copy of which is
attached hereto as Exhibit 1.
           Case 4:17-cv-00864-JEJ Document 72 Filed 02/27/20 Page 2 of 10




      3.      Stone’s position at SCI Muncy was dependent upon a security clearance.

Stone, 17: 9-18.

      4.      Defendant John Wetzel is the Secretary of the Department of

Corrections (“Department”). Amended Complaint, ¶10.

      5.      Defendant Robert Smith was, at all relevant times, the Superintendent of

SCI Muncy. Amended Complaint, ¶11.

      6.      Defendant William Waltman was, at all relevant times, the Security

Captain at SCI Muncy. Amended Complaint, ¶2.

      7.      Defendant Leslie Blair-Morrison was, at all relevant times, the

Corrections Health Care Administrator (“CHCA”). Amended Complaint, ¶5.

      8.      The Corrections Health Care Administrator (“CHCA”) is not medical

personnel. Blair-Morrison2, 7: 15-20.

      9.      The CHCA does not have authority over contracted medical personnel,

specifically doctors, but does monitor their hours for compliance with any contract in

place. Blair-Morrison, 8: 17-18.

      10.     Defendant William Frantz was, at all relevant times, the Prison Rape

Elimination Act (“PREA”) Compliance Manager. Amended Complaint, ¶7.


2
 “Blair-Morrison” refers to the deposition of Leslie Blair-Morrison, a true and correct
copy of which is attached hereto as Exhibit 2.


                                           2
         Case 4:17-cv-00864-JEJ Document 72 Filed 02/27/20 Page 3 of 10




      11.    The PREA Compliance Manager does not participate in PREA

investigations. Frantz3, 17: 12-18.

      12.    The PREA Compliance Manager is responsible for administrative tasks

related to compliance with the policy, including reporting to the state-wide PREA

Coordinator, ensuring the inmate is monitored for at least ninety days, overseeing

training at the facilities, and reviewing the investigation packet once a PREA

investigation is completed. Frantz, 10: 5-20; Exhibit P-1, Section 2A, ¶b4.

      13.    Defendant Michael Shirey was, at all relevant times, a corrections officer

at SCI Muncy. Amended Complaint, ¶8.

      14.    Defendant Tyree Blocker was formerly the Commissioner of the

Pennsylvania State Police, nominated on August 10, 2015. Legislative Journal at

1404.5

      15.    Defendant William Wool was, at all relevant times, a trooper with the

Pennsylvania State Police. Amended Complaint, ¶3.
3
  “Frantz” refers to the deposition of William Frantz, a true and correct copy of which
is attached hereto as Exhibit 3.
4
  Exhibit P-1 refers to the PREA policy in effect in June 2015, a true and correct copy
of which is attached hereto as Exhibit 4. The exhibit is named “P-1” as it was
introduced by plaintiff at multiple depositions.
5
  “Legislative Journal” refers to the official record of Commonwealth legislative
proceedings on December 9, 2015, a true a correct copy of which is attached as
Exhibit 5.


                                           3
          Case 4:17-cv-00864-JEJ Document 72 Filed 02/27/20 Page 4 of 10




Prison Rape Elimination Act

        16.   PREA is a policy that prohibits any form of sexual abuse/sexual

harassment of an inmate and contains procedures on reporting, investigating, and

responding to allegations made under PREA. The policy went in to effect June 30,

2014. Waltman6, 19: 8-11; Exhibit P-1.

        17.   PREA requires all staff at Department facilities to receive training on

PREA. Exhibit P-1, Section 2E; Frantz, 8: 19-22.

        18.   Staff at the SCI Muncy, including Defendant Waltman, received training

on PREA by the Department from several instructors in 2014. Waltman, 20: 5-25; 21:

1-14.

        19.   Every complaint or allegation of sexual harassment or sexual abuse must

be investigated by the Security Office. Exhibit P-1, Section 4 and Section 6;

Waltman, 27: 6-8.

        20.   Once a PREA allegation is made the alleged abuser must be immediately

separated from the alleged victim and they can take no chances of them encountering

each other. Waltman, 167: 1-8; Exhibit P-1, Section 5A(2) .




6
 “Waltman” refers to the deposition of Shawn Waltman, a true and correct copy of
which has been attached hereto as Exhibit 6.


                                          4
         Case 4:17-cv-00864-JEJ Document 72 Filed 02/27/20 Page 5 of 10




      21.    Pursuant to the PREA policy, Waltman contacted Wool regarding the

sexual assault allegation. P-1, Section 6B(2); Waltman, 83:19-84:1.

June 3, 2015

      22.    On June 3, 2015 Chelsea Camp (“Camp”) and Cheryl Baskerville

(“Baskerville”) were cell mates at SCI Muncy. Wool7, 67:9-13; Blair-Morrison, 25:

18.

      23.    Baskerville reported that Stone had touched Camp inappropriately by

reaching up her gown to touch her vaginal area and breast while Camp was

unconscious. Waltman, 59: 4-25; 60: 1; 11-14; 63: 24-25; Wool, 30: 3-8.

      24.    As Security Captain at the time, Waltman investigated the PREA

allegation made by Camp against Stone. Waltman, 32: 15-17; 33: 4-12.

      25.    Waltman contacted Blair-Morrison and asked her to speak with

Baskerville. Blair-Morrison, 16: 7-22.

      26.    Blair-Morrison did not interview Baskerville or have a formally

prepared list of question. Blair-Morrison, 16: 10-20.

      27.    Waltman interviewed Baskerville. Waltman, 57: 21-25; 58: 1-2.

      28.    Waltman interviewed Camp. Waltman, 62: 6-11.

7
 “Wool” refers to the deposition of Trooper James Wool, a true and correct copy of
which is attached hereto as Exhibit 7.


                                           5
         Case 4:17-cv-00864-JEJ Document 72 Filed 02/27/20 Page 6 of 10




      29.    Waltman contacted Blair-Morrison to ask Stone to come to the Security

Office. Waltman, 71:21-24; 97:4-7; Blair-Morrison, 33: 17-18.

      30.    Waltman did not ask Blair-Morrison to “escort” Stone to the security

office. Blair-Morrison, 34:5-7.

      31.    Blair-Morrison asked Stone if he knew where security was and he told

her he did not, so Blair-Morrison walked with him. Blair-Morrison, 34: 8-17;

Waltman, 72: 15-17.

      32.    Stone was questioned in the Security Office. Waltman, 74: 8-14;

Amended Complaint, generally.

      33.    Wool arrived and interviewed Stone at SCI Muncy. Wool, 31:1-5.

      34.    The prison internal investigation was separate from any criminal

investigation. Wool, 100: 5-9.

      35.    At one point, Shirey accompanied Stone to the bathroom. Waltman, 138:

5-12; 167: 1-8.

      36.    Stone admitted to kissing Camp. Amended Complaint, Doc. 25-1 pp. 63

and 68; Stone, 46:16-20; Wool, 31:6-12; Waltman, 75: 16-23; 148:15-19; 149:19-22;

150:11-15.

      37.    Stone gave Camp food items. Stone, 27:8-10.




                                         6
         Case 4:17-cv-00864-JEJ Document 72 Filed 02/27/20 Page 7 of 10




      38.    Giving food to an inmate patient is a violation of Department policy.

Stone, 29:23-25; Waltman, 74: 25- 75: 1-7; 169: 19-25; 170: 1-4.

      39.    Stone admitted to sharing personal information with Camp during his

idle time with her. Stone, 44:17-19.

      40.    Stone admitted to exchanging notes with Camp in a notebook regarding

reflections on feelings, needs, ambitions, what to do next, and to fantasize of a

normal relationship so healing could be discussed. Stone, 45: 8-11.

      41.    Writing notes to inmate patients is against Department policy. Stone,

32:13-19; Waltman, 169: 1-16.

      42.    It was believed that the notebook was in his car in the prison parking lot.

Wool, 23: 19-24; 25: 19-23.

      43.    Wool asked Stone to consent to a search of his car, he agreed and signed

a consent. Amended Complaint, Doc. 25-1 pg. 63; Wool, 32:7-12; Stone, 42:19-21.

      44.    Wool searched Stone’s car and found a notebook. Wool, 43:12-17.

      45.    Shirey assisted Wool in the search of Stone’s car. Amended Complaint,

Doc. 25-1 pg. 63; Wool, 52:14-20.

      46.    Stone was not under arrest on June 3, 2015, nor did Wool have the intent

to arrest Stone. Wool, 38:20-21; 54:12-14.




                                           7
         Case 4:17-cv-00864-JEJ Document 72 Filed 02/27/20 Page 8 of 10




      47.    Waltman found Stone had fraternized with Camp by giving her material

items. Exhibit P-1, Section 6B(2); Waltman, 82:4-7.

      48.    Fraternization is a violation of the Department Code of Ethics. Waltman,

154: 11-25; 155: 1-2.

      49.    Smith revoked Stone’s security clearance on June 3, 2015. Smith8, 36:2-

5.

      50.    Smith made the decision to revoke Stone’s security clearance because

there is a need to keep him separated from the institution until a full and complete

investigation was conducted and finalized. Smith, 38:23-39:3.

      51.    Smith made the decision to have Stone “walked” off the institution

grounds and to have him relinquish his keys. Smith, 24:9-15; Waltman, 139: 19-25..

      52.    Waltman escorted Stone of SCI Muncy’s property. Stone, 55:6-8.

      53.    Blair-Morrison never talked to Correct Care Solutions (“CCS”) about

the allegations against Stone. Blair-Morrison, 58:4-6.

      54.    Blair-Morrison did not inform CCS when the investigation began, nor

did she tell them of its conclusion. Blair-Morrison, 58:4-6.

      55.    CCS terminated Stone’s employment. Amended Complaint, ¶21.

8
 “Smith” refers to the deposition of Robert Smith, a true and correct copy of which is
attached hereto as Exhibit 8.


                                           8
         Case 4:17-cv-00864-JEJ Document 72 Filed 02/27/20 Page 9 of 10




      56.   Stone does not know any other employee at SCI Muncy that have been

accused of sexual assault. Stone, 49: 14-17.

      57.   Stone does not know how any employees accused of sexual assault at

SCI Muncy have been treated. Stone, 49: 18-20.

                                                Respectfully submitted,

                                                JOSH SHAPIRO
                                                Attorney General

                                      By:       s/ Allison L. Deibert
                                                ALLISON L. DEIBERT
Office of Attorney General                      Deputy Attorney General
15th Floor, Strawberry Square                   Attorney ID 309224
Harrisburg, PA 17120
Phone: (717) 705-2532                           KAREN M. ROMANO
adeibert@attorneygeneral.gov                    Chief Deputy Attorney General
                                                Civil Litigation Section

Date: February 27, 2020                         Counsel for DOC & PSP Defendants




                                            9
        Case 4:17-cv-00864-JEJ Document 72 Filed 02/27/20 Page 10 of 10




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. STONE AND DEBORAH :               No. 4:17-CV-0864
L. STONE,                        :
                      Plaintiffs :
                                 :          Honorable John Jones, III
              v.                 :
                                 :          Electronically Filed Document
SHAWN WALTMAN, JAMES             :
WOOL, CORRECT CARE               :
SOLUTIONS,LLC, LESLIE BLAIR-     :
MORRISON, WENDY NICHOLAS,        :
WILLIAM FRANTZ, JOHN             :
WETZEL, MICHAEL SHIREY,          :
AARON BIICHLE, ROBERT            :
SMITH, TYREE C. BLOCKER,         :
CHELSEY CAMP and CHERYL          :
BASKERVILLE,                     :
                    Defendants :            Complaint Filed 5/16/17

                          CERTIFICATE OF SERVICE

      I, Allison L. Deibert, Deputy Attorney General for the Commonwealth of
Pennsylvania, Office of Attorney General, hereby certify that on February 27, 2020,
I caused to be served a true and correct copy of the foregoing document titled
DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS to the
following:
VIA ECF:
Gregory T. Moro
Hope R. Moro
Moro & Moro Law
105 E. Market Street
Danville, PA 17821
Counsel for Plaintiff

                                           s/ Allison L. Deibert
                                           ALLISON L. DEIBERT
                                           Deputy Attorney General
